Judgment, Supreme Court, Bronx County, rendered June 20, 1977, convicting defendant of assault in the second degree and sentencing him to an indeterminate term of imprisonment of not less than one and one-third and not more than four years, is unanimously modified, on the law and as a matter of discretion in the interest of justice, by striking the provision for a minimum term of imprisonment in the court’s sentence, and otherwise affirmed. The court failed to comply with the requirement of section 70.00 (subd 3, par [b]) of the Penal Law that when the minimum *975period of imprisonment is fixed by the court pursuant to that statutory provision "the court shall set forth in the record the reasons for its action”; and we have seen nothing that indicates that this is a case in which the court should have fixed a minimum period of imprisonment. Concur—Silver-man, J. P., Evans, Fein, Lynch and Sullivan, JJ.